Title: To John Adams from Francis Dana, 10 April 1785
From: Dana, Francis
To: Adams, John


          
            My dear Friend
            Cambridge April 10th. 1785.
          
          A short time before the receipt of your letter of the 4th. of Novr: I had written to you & enclosed an account of the cash I had advanced for your Son; and acquainted you that I shoud not draw upon you without your express direction: being unwilling to put you to the least inconvenience in the payment of it. In the letter abovementioned you have desired me to draw upon you for it, unless I cou’d persuade Congress to allow it to me: This letter I have lately answered by one directed to you at Auteuil, in which I told you I shou’d apply to Congress for such an allowance. This I have done, thro’ our friend Gerry, informing him of the proper circumstances. But as he has lately returned home, I doubt whether my letter reached him before he left Congress, or at least in season for him to effect that business. The application shall certainly be made, and if they think fit to allow the charge, it shall inure to your benefit.
          Since my last I have accepted a seat upon the bench of the supreme judicial Court, and shall enter upon the Western Circuit this week. ’Tis my intention to make a trial whether I can hold the office without breaking in upon my private income. If I cannot I shall resign at the end of the year, for in such a case it wou’d be the height of folly to continue in it.
          Colo: Norton the bearer of this letter has requested me to introduce him to your acquaintance & to ask your friendly assistance in the business which carries him a second time to England, as far as you can consistently afford him any. This Gentleman is a member of our Senate, & whose reputation stands well. I feel myself under some obligations to him for his aid in a business I have had to negotiate with our General Assembly for Mrs: Western, Mr: Bollan’s daughter & heir. I need say no more to induce you to give him your’s in his business with the British Ministry— I will deliver to Colo: Norton some journals of Congress which I have taken out for you, but have not found any good opportunity to forward to you before. We suppose he will find you at the British Court, where you will have a new occasion again to exert your abilities & patriotism in promoting the best interests of our Country. This honourable Mission is considered as a just acknowledgment of your merits & services.
          I am too much pressed for time to enter upon political subjects, and must take my leave of you now after begging you to present Mrs: Dana’s & my most affectionate regards to Mrs: Adams & your Daughter, you will be pleased to accept of the same for yourself & to distribute a due portion to the young Minister.
          Your friend & humble Servant
          
            FRA DANA
          
        